Order entered May 18, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01476-CV

                IN THE INTEREST OF H.D.V.,JR. AND B.V., CHILDREN

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-04711

                                          ORDER
       We GRANT the May 13, 2015 motion of Elizabeth Neve Griffin, Official Court

Reporter for the 302nd Judicial District Court, for an extension of time to file the reporter’s

record. The reporter’s record shall be filed by JUNE 15, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE